DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/25/2020 and 04/19/2022.    The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Buffer Air Cooler and associated structure of claims 8 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hains et al. (US 2013/0174649; hereinafter “Hains”) in further view of Bailey et al. (GB 2546126; hereinafter “Bailey”).
Regarding claim 1, Hains teaches a method for detecting excess flow ([0026]; leak detection indicates an excessive flow in the system) in an engine fluid system (210; Figure 2), the method comprising: sensing a temperature ([0017]) of a fluid ([0016]) flowing in a fluid line (conduit downstream of valve 222; Figure 2; [0016]) of the fluid system (210; Figure 2), the fluid line (conduit downstream of valve 222; Figure 2) located downstream (conduit downstream of valve 222; Figure 2) of a fluid flow restrictor (222; Figure 2) configured to receive the fluid from a source upstream thereof (as seen arrows from Figure 2, a source upstream to the valve 222 will provide the water that passes through the valve 222 and through the conduit downstream of the valve 222; See Figure 2) and to flow the fluid ([0016]) from the source into the fluid line downstream thereof (the water will flow the source located upstream to the valve 222, through the valve 222 and then through the conduit downstream of the valve 222). 
Hains teaches sensing the temperature and the flow of the fluid in the fluid line but does not expressly teach comparing the temperature to a temperature threshold; and when the temperature is beyond the temperature threshold, detecting excess flow of the fluid in the fluid line and outputting an excess flow indication accordingly.
However, Bailey teaches comparing the temperature to a temperature threshold (Page 32, First paragraph); and when the temperature is beyond the temperature threshold (Page 32, First paragraph), detecting excess flow of the fluid in the fluid line (when the magnitude of the pipe temperature is greater than a predetermined amount, an alarm is generated which indicates a burst pipe; a burst pipe is indication of excess flow of the fluid in the fluid line; Page 32, First paragraph) and outputting an excess flow indication accordingly (the generated/outputted alarm indicates that a pipe has been bursted, which excess flow of the fluid in the fluid line, and the valve 50 is closed when a leakage is present; Page 32, First paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bailey’s excessive flow determination and associated steps performed in Hains engine fluid system in order to have a secondary manner to determine a leakage in the fluid system, this would provide a dual leakage determination to verify whether a leakage is in fact present in the system; thus increasing the overall reliability and efficiency of the system.

Regarding claim 2, the combination of Hains and Bailey teach wherein, upon excess fluid flow being supplied into the fluid line (Page 32, First paragraph: Bailey), the fluid flow restrictor (222: Hains and 50; Figure 7: Bailey) is configured to create a choked flow thereat (the valve 50 is closed/shut-off when a leakage is detected, i.e. when a pipe is burst; therefore, the valve 50 will create a choked flow during the closing/shutting-off of the valve 5; Figure 7; Page 32, First paragraph and Page 26, Last Paragraph: Bailey) and to cause a decrease in the temperature downstream of the fluid flow restrictor (the combination of Hains and Bailey will result in the valve 222 being closed or shutoff when the temperature sensor of element 224 measures a temperature above a predetermined amount; therefore, the element 224 will measure a decrease in temperature downstream of the valve 222 once the valve is in the process of shutting off because the presence of the fluid not be there).

Regarding claim 4, the combination of Hains and Bailey teach wherein sensing the temperature ([0016-0017]: Hains and Page 32, First paragraph: Bailey) comprises sensing the decrease in the temperature downstream of the fluid flow restrictor (the combination of Hains and Bailey will result in the valve 222 being closed or shutoff when the temperature sensor of element 224 measures a temperature above a predetermined amount; therefore, the element 224 will measure a decrease in temperature downstream of the valve 222 once the valve is in the process of shutting off because the presence of the fluid not be there).

Regarding claim 5, Hains teaches wherein sensing the temperature ([0016-0017]) comprises obtaining a measurement ([0016-0017]) of the temperature ([0016-0017]) from a temperature sensor ([0017]) positioned downstream of the fluid flow restrictor (element 224, which measure the temperature, is positioned downstream of the valve 222; See Figure 2).

Regarding claim 6, Hains teaches wherein sensing the temperature ([0016-0017]) comprises sensing the temperature ([0016-0017]) of the fluid ([0016]) flowing in a primary fluid line (220; Figure 2) of the fluid system (210; Figure 2).

Regarding claim 8, Hains teaches wherein sensing the temperature ([0016-0017]) comprises sensing the temperature ([0016-0017]) of the fluid ([0016]) flowing in the fluid line (220; Figure 2) of a Buffer Air Cooler (the conduit used to cool the component 230 will cool the surrounding air because the conduit through which the water passes would lower in temperature; thus the air surrounding the conduit would be cooled; therefore, the conduit of the fluid line 220 is the buffer air cooler itself).


Regarding claim 9, Hains teaches the engine monitoring system (250; Figure 2)
The combination of Hains and Bailey teaches the engine monitoring system but does not expressly teach wherein outputting the excess flow indication comprises outputting a message to the monitoring system, the message comprising instructions to cause at least one corrective action to be performed.
However, Bailey further teaches wherein outputting the excess flow indication (the generated/outputted alarm indicates that a pipe has been bursted, which indicated excess flow of the fluid in the fluid line, i.e. leakage is present; and in turn, a signal is sent to the shut-off valve 50 to shit off when a leakage is present; Page 32, First paragraph) comprises outputting a message to the monitoring system (when it has been determined that the temperature measurement being above a predetermined amount; an alarm is generated to indicate that a pipe has bursted, i.e. leak is present; and a signal, is sent out to close the valve 50 when a leak is present; Page 26, Last Paragraph; Page 32, First paragraph), the message comprising instructions to cause at least one corrective action to be performed (closing the valve 50 when the leak is present; Page 26, Last Paragraph; Page 32, First paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bailey’s message outputted to Hains and Bailey’s engine monitoring system in order to close a valve and reduce any damage to the system (See Page 11 Bailey).

Regarding claim 10, the combination of Hains and Bailey teaches the fluid in the fluid line but does not expressly teach starting a timer when the temperature is beyond the temperature threshold and detecting excess flow of the fluid in the fluid line when the timer exceeds a predetermined period of time.
However, Bailey further teaches starting a timer (Page 32, First paragraph) when the temperature is beyond the temperature threshold (the timer is started waited once the temperature is greater than the predetermine amount; Page 32, First paragraph) and detecting excess flow of the fluid in the fluid line when the timer exceeds a predetermined period of time (the determination of a bursted pipe is done when the timer expires; Page 32, First paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bailey’s timer started when Hains and Bailey’s temperature is beyond the temperature threshold and detecting excess flow of the fluid in the fluid line when the timer exceeds a predetermined period of time in order to provide enough time to verify and determine that in fact a leakage is present for a desired amount of time (See Bailey Page 32, First paragraph).

Regarding claim 11, Hains teaches a system (210; Figure 2) for detecting excess fluid flow ([0026]; leak detection indicates an excessive flow in the system) in an engine fluid system (210; Figure 2), the system (210) comprising: a fluid flow restrictor (222; Figure 2) positioned upstream (valve 222 is positioned upstream to the conduit which is downstream of the valve 222; Figure 2) of a fluid line (conduit downstream of valve 222; Figure 2; [0016]) of the fluid system (210) and downstream of a source of the fluid system (as seen arrows from Figure 2, a source is located upstream to the valve 222 will provide the water that passes through the valve 222; therefore, the valve 222 is located downstream to the source), the fluid flow restrictor (222) configured to receive a fluid from the source (as seen arrows from Figure 2, a source upstream to the valve 222 will provide the water that passes through the valve 222 and through the conduit downstream of the valve 222; See Figure 2) and to flow the fluid from the source into the fluid line (valve 222 will permit the flow of fluid from the source to the conduit located downstream of the valve 222; Figure 2); a temperature sensor (element 224 measures temperature[0016-0017]) positioned downstream of the fluid flow restrictor (element 224 is located downstream of the valve 222), the temperature sensor (224) configured for sensing a temperature ([0016-0017]) of the fluid flowing into the fluid line ([0016-0017]); and a processing unit (250; [0021]) configured to: receive the temperature sensed by the temperature sensor (the temperature sensed by element 224 is received by the controller 250; [0016-0017, 0021, 0024]; Figure 2).
Hains teaches Hains teaches sensing the temperature and the flow of the fluid in the fluid line but does not expressly teach compare the temperature to a temperature threshold; and when the temperature is beyond the temperature threshold, detect excess flow of the fluid in the fluid line and output an excess flow indication accordingly.
However, Bailey teaches compare the temperature to a temperature threshold (Page 32, First paragraph); and when the temperature is beyond the temperature threshold (Page 32, First paragraph), detecting excess flow of the fluid in the fluid line (when the magnitude of the pipe temperature is greater than a predetermined amount, an alarm is generated which indicates a burst pipe; a burst pipe is indication of excess flow of the fluid in the fluid line; Page 32, First paragraph) and output an excess flow indication accordingly (the generated/outputted alarm indicates that a pipe has been bursted, which excess flow of the fluid in the fluid line, and the valve 50 is closed when a leakage is present; Page 32, First paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bailey’s excessive flow determination and associated steps performed in Hains engine fluid system in order to have a secondary manner to determine a leakage in the fluid system, this would provide a dual leakage determination to verify whether a leakage is in fact present in the system; thus increasing the overall reliability and efficiency of the system.

Regarding claim 12, the combination of Hains and Bailey teach wherein, upon excess fluid flow being supplied into the fluid line (Page 32, First paragraph: Bailey), the fluid flow restrictor (222: Hains and 50; Figure 7: Bailey) is configured to create a choked flow thereat (the valve 50 is closed/shut-off when a leakage is detected, i.e. when a pipe is burst; therefore, the valve 50 will create a choked flow during the closing/shutting-off of the valve 5; Figure 7; Page 32, First paragraph and Page 26, Last Paragraph: Bailey) and to cause a decrease in the temperature downstream of the fluid flow restrictor (the combination of Hains and Bailey will result in the valve 222 being closed or shutoff when the temperature sensor of element 224 measures a temperature above a predetermined amount; therefore, the element 224 will measure a decrease in temperature downstream of the valve 222 once the valve is in the process of shutting off because the presence of the fluid not be there).
Regarding claim 14, the combination of Hains and Bailey teach wherein the processing unit (250: Hains and 40; Figure 7: Bailey) is configured to sense the decrease in the temperature downstream of the fluid flow restrictor (the combination of Hains and Bailey will result in the valve 222 being closed or shutoff when the temperature sensor of element 224 measures a temperature above a predetermined amount; therefore, the element 224 will measure a decrease in temperature downstream of the valve 222 once the valve is in the process of shutting off because the presence of the fluid not be there).

Regarding claim 15, Hains teaches wherein the fluid flow restrictor (222; Figure 2) is positioned upstream of a primary fluid line (Figure 2 shows that the valve 222 is positioned upstream of the fluid line 220) of the fluid system (210; Figure 2).

Regarding claim 17, Hains teaches wherein the fluid flow restrictor (222; Figure 2) is positioned upstream of the fluid line (Figure 2 shoes that the valve 222 is positioned upstream of the fluid line 220; Figure 2) of a Buffer Air Cooler (the conduit used to cool the component 230 will cool the surrounding air because the conduit through which the water passes would lower in temperature; thus the air surrounding the conduit would be cooled; therefore, the conduit of the fluid line 220 is the buffer air cooler itself; thus the valve 222 is positioned upstream of the Buffer Air Cooler 220; Figure 2).

Regarding claim 18, Hains teaches the engine monitoring system (250; Figure 2)
The combination of Hains and Bailey teaches processing unit and the engine monitoring system but does not expressly teach wherein the processing unit is configured to output the excess flow indication comprising outputting a message to the monitoring system, the message comprising instructions to cause at least one corrective action to be performed.
However, Bailey further teaches the processing unit (40; Figure 7) is configured to output the excess flow indication (the generated/outputted alarm indicates that a pipe has been bursted, which indicated excess flow of the fluid in the fluid line, i.e. leakage is present; and in turn, a signal is sent to the shut-off valve 50 to shit off when a leakage is present; Page 26, Last Paragraph and Page 32, First paragraph) comprising outputting a message to the monitoring system (when it has been determined that the temperature measurement being above a predetermined amount; an alarm is generated to indicate that a pipe has bursted, i.e. leak is present; and a signal, is sent out to close the valve 50 when a leak is present; Page 26, Last Paragraph; Page 32, First paragraph), the message comprising instructions to cause at least one corrective action to be performed (closing the valve 50 when the leak is present; Page 26, Last Paragraph; Page 32, First paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bailey’s message outputted to Hains and Bailey’s engine monitoring system through the use of the processing unit in order to close a valve and reduce any damage to the system (See Page 11 Bailey).



Regarding claim 19, the combination of Hains and Bailey teaches processing unit and the fluid in the fluid line but does not expressly teach wherein the processing unit is configured to start a timer when the temperature is beyond the temperature threshold and detect excess fluid flow in the fluid line when the timer exceeds a predetermined period of time.
However, Bailey further teaches wherein the processing unit (40; Figure 7) is configured to start a timer (Page 32, First paragraph) when the temperature is beyond the temperature threshold (the timer is started waited once the temperature is greater than the predetermine amount; Page 32, First paragraph) and detect excess fluid flow in the fluid line when the timer exceeds a predetermined period of time (the determination of a bursted pipe is done when the timer expires; Page 32, First paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bailey’s timer started by Hains and Bailey’s processing unit when temperature is beyond the temperature threshold and detecting excess flow of the fluid in the fluid line when the timer exceeds a predetermined period of time in order to provide enough time to verify and determine that in fact a leakage is present for a desired amount of time (See Bailey Page 32, First paragraph).




	Regarding claim 20, Hains teaches a system (210; Figure 2) for detecting excess fluid flow ([0026]; leak detection indicates an excessive flow in the system) in an engine fluid system (210; Figure 2), the system (210) comprising: a processing unit (250); and a non-transitory memory ([0013, 0021]) communicatively coupled to the processing unit ([0013, 0021]) and comprising computer-readable program instructions (the memory contains software or firmware programs, i.e. program instructions) executable by the processing unit (250; Figure 2; [0013 and 0021]) for: sensing a temperature ([0017]) of a fluid ([0016]) flowing in a fluid line (conduit downstream of valve 222; Figure 2; [0016]) of the fluid system (210; Figure 2), the fluid line (conduit downstream of valve 222; Figure 2) located downstream (conduit downstream of valve 222; Figure 2) of a fluid flow restrictor (222; Figure 2) configured to receive the fluid from a source upstream thereof (as seen arrows from Figure 2, a source upstream to the valve 222 will provide the water that passes through the valve 222 and through the conduit downstream of the valve 222; See Figure 2) and to flow the fluid ([0016]) from the source into the fluid line downstream thereof (the water will flow the source located upstream to the valve 222, through the valve 222 and then through the conduit downstream of the valve 222). 
Hains teaches the processing unit, sensing the temperature and the flow of the fluid in the fluid line but does not expressly teach comparing the temperature to a temperature threshold; and when the temperature is beyond the temperature threshold, detecting excess flow of the fluid in the fluid line and outputting an excess flow indication accordingly.
However, Bailey teaches the processing unit (40; Figure 7), comparing the temperature to a temperature threshold (Page 32, First paragraph); and when the temperature is beyond the temperature threshold (Page 32, First paragraph), detecting excess flow of the fluid in the fluid line (when the magnitude of the pipe temperature is greater than a predetermined amount, an alarm is generated which indicates a burst pipe; a burst pipe is indication of excess flow of the fluid in the fluid line; Page 32, First paragraph) and outputting an excess flow indication accordingly (the generated/outputted alarm indicates that a pipe has been bursted, which excess flow of the fluid in the fluid line, and the valve 50 is closed when a leakage is present; Page 32, First paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bailey’s excessive flow determination and associated steps performed in Hains processing unit in order to have a secondary manner to determine a leakage in the fluid system, this would provide a dual leakage determination to verify whether a leakage is in fact present in the system; thus increasing the overall reliability and efficiency of the system.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hains and Bailey in further view of Park et al. (KR 20180078049; hereinafter “Park”; English machine translation provided by the Examiner).
Regarding claim 7, the combination of Hains and Bailey teaches sensing the temperature of the fluid flowing in the fluid line of the fluid system but does not expressly teach sensing the temperature of the fluid flowing in a secondary bypass fluid line, the secondary bypass fluid line parallel to a primary fluid line.
However, Park teaches sensing the temperature (temperature measuring unit 300 senses the temperature of the fluid passing through bypass line 90; See Figure 3) of the fluid flowing in a secondary bypass fluid line (bypass line 90; See Figure 3), the secondary bypass fluid line (90; Figure 3) parallel to a primary fluid line (bypass line 90 is parallel to primary fluid line 70; Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Park’s fluid flowing through bypass line having its fluid temperature sensed by Hains and Bailey’s temperature sensor in order for the system to determine a leakage, i.e. excess flow, at a desired location of the turbine engine, such as a line where fuel is being handled; this increases the overall safety measures of the turbine engine.

Regarding claim 16, Hains teaches the fluid flow restrictor (222) being positioned upstream of the fluid line (Figure 2 shows that the valve 222 is positioned upstream of the fluid line 220) of the fluid system (210; Figure 2)
The combination of Hains and Bailey teaches the fluid flow restrictor being positioned upstream of the fluid line of the fluid system but does not expressly teach wherein the fluid flow restrictor is positioned upstream of a secondary bypass fluid line, the secondary bypass fluid line parallel to a primary fluid line.
However, Park teaches wherein the fluid flow restrictor (91; Figure 3) is positioned upstream of a secondary bypass fluid line (valve 91 is located upstream of the bypass line 90; Figure 3), the secondary bypass fluid line (90) parallel to a primary fluid line (bypass line 90 is parallel to line 70; Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Park’s bypass line having Hains and Bailey’s fluid flow restrictor at an upstream location in order to obtain a system that shuts off the fluid flow at a desired location in the turbine engine, such as a fuel flow line, when a leak is present; this increases the overall safety measures of the turbine engine. 

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of Hains and Bailey teach, under Broadest Reasonable Interpretation, the valves 222 and 50 being the fluid flow restrictor.  However, substituting the valves 222 and 50 with a “venturi nozzle” would render the prior art inoperable for its intended use.

In claim 3, the specific limitations of "wherein the fluid flow restrictor is a venturi nozzle" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 13, the specific limitations of "wherein the fluid flow restrictor is a venturi nozzle" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856